Order modified by striking therefrom the findings of fact other than the statement of the presentation of claim and non-action thereon, and as modified affirmed, without costs, unless the city of Hew York makes a stipulation that an order maybe entered by the Supreme Court referring this claim to one of the existing commissions authorized to hear claims of this nature, tobe designated by the court. Upon the filing of such stipulation the order may stand reversed and the mandamus denied All concurred.